EXHIBIT 10.1
EXECUTION COPY
[CSS]
NINTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT
This NINTH AMENDMENT (this “Amendment”), dated as of July 6, 2010, is among CSS
FUNDING LLC, a Delaware limited liability company, as seller (the “Seller”), CSS
INDUSTRIES, INC., a Delaware corporation (“CSS”), as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), the Sub-Servicers party hereto, MARKET STREET FUNDING LLC
(f/k/a Market Street Funding Corporation), a Delaware limited liability company
(together with its successors and permitted assigns, the “Issuer”), and PNC
BANK, NATIONAL ASSOCIATION, a national banking association (“PNC”), as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”).
RECITALS
1. The Seller, the Servicer, the Issuer and the Administrator are parties to the
Receivables Purchase Agreement, dated as of April 30, 2001 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
2. The Seller, the Servicer, the Issuer and the Administrator desire to amend
the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1. Amendments to the Agreement.
1.1 The definition of “Concentration Percentage” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:
“Concentration Percentage” means for any: (a) Group A Obligor (i) other than
Wal-Mart Stores, Inc. or Target Corporation, or any of their respective
Affiliates (and, (x) to the extent Wal-Mart Stores, Inc. fails to maintain a
rating of at least “AA-” from Standard and Poor’s and “Aa3” by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities but remains a
Group A Obligor, Wal-Mart Stores, Inc. or any Affiliate thereof, and (y) to the
extent that, on any date of determination, the aggregate Outstanding Balance of
all Delinquent Receivables of Target Corporation is greater than 25% of the
aggregate Outstanding Balance of all Pool Receivables of Target Corporation but
Target Corporation remains a Group A Obligor, Target Corporation or any
Affiliate thereof), 16.00%, and (ii) that is Wal-Mart Stores, Inc. or any
Affiliate thereof (to the extent Wal-Mart Stores, Inc. maintains a rating of at
least “AA-” from Standard & Poor’s and “Aa3” by Moody’s on its long-term senior
unsecured and uncredit-enhanced debt securities) 30.00%, and (iii) that is
Target Corporation or any Affiliate thereof (to the extent on any date of
determination, the aggregate Outstanding Balance of all Delinquent Receivables
of Target Corporation is less than or equal to 25% of the aggregate Outstanding
Balance of all Pool Receivables of Target Corporation) 22.00%, (b) Group B
Obligor, 16.00%, (c) Group C Obligor, 8.00% and (d) Group D Obligor, 4.00%.
1.2 The definition of “Concentration Reserve Percentage” set forth in Exhibit I
to the Agreement is hereby amended and restated in its entirety as follows:

 

 



--------------------------------------------------------------------------------



 



“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of the five largest Group D Obligor Percentages at such time, (b) the sum of
the three largest Group C Obligor Percentages at such time, (c) the sum of the
two largest Group B Obligor Percentages at such time and (d) the largest Group A
Obligor Percentage at such time; provided that if such Obligor is Wal-Mart
Stores, Inc. or any Affiliate thereof, its Group A Obligor Percentage shall not
exceed 16% for the purposes of calculating the Concentration Reserve Percentage.
1.3 The definition of “Dilution Reserve Percentage” set forth in Exhibit I of
the Agreement is hereby amended by replacing the number “2” where it appears
therein with “2.25”.
1.4 Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by deleting “July 6, 2010” where it
appears therein and substituting “July 5, 2011” therefor.
1.5 The definition of “Loss Reserve Percentage” set forth in Exhibit I of the
Agreement is hereby amended by replacing the number “2” where it appears therein
with “2.25”.
1.6 The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended and restated in its entirety as follows:
“Purchase Limit” means (a) $60,000,000 for the period from July 6, 2010 until
January 31, 2011 and (b) for the period from February 1, 2011 through the
Facility Termination Date, $15,000,000, in each case as such amount may be
reduced pursuant to Section 1.1(b) of the Agreement. References to the unused
portion of the Purchase Limit shall mean, at any time, the Purchase Limit minus
the then outstanding Capital.
1.7 Section 3(c) of Exhibit IV of the Agreement is hereby amended and restated
in its entirety as follows:
(c) Notwithstanding anything to the contrary set forth in the limited liability
company of the Seller, the Seller shall at all times have at least one
Independent Member and not less than one member of each Independent Member’s
Board of Directors shall be an individual who (A) has (1) prior experience as an
independent director for a corporation or limited liability company whose
charter documents required the unanimous consent of all Independent Directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (2) at least three years of employment experience with AMACAR
Group, L.L.C., Lord Securities Corporation, Global Securitization Services LLC
or one or more other nationally recognized entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities (each, a “Securitization Management
Provider”), (B) is employed by a Securitization Management Provider, (C) is
reasonably acceptable to the Administrator as evidenced in a writing executed by
the Administrator and (D) is not, and has not been for a period of five years
prior to his or her appointment as an Independent Director of the Independent
Member: (1) a stockholder (whether direct, indirect or beneficial), customer,
affiliate, associate, advisor or supplier of CSS or any of its respective
Affiliates, (2) a director, officer, employee, partner, manager, attorney,
affiliate, associate or consultant of CSS or any of its Affiliates (CSS and its
Affiliates other than the Seller being hereinafter referred to as the “Parent
Group”), (3) a person related to any person referred to in clauses (1) or (2)
above, (4) a person or other entity controlling or under common control

 

-2-



--------------------------------------------------------------------------------



 



with any such stockholder, partner, manager, customer, supplier, employee,
officer or director or (5) a trustee, conservator or receiver for any member of
the Parent Group (such an individual meeting the requirements set forth above,
the “Independent Director”). It being understood that, as used in this paragraph
(c), “control” means the possession directly or indirectly of the power to
direct or cause the direction of management policies or activities of a person
or entity whether through ownership of voting securities, by contract or
otherwise. The limited liability company agreement of the Seller shall provide:
(i) that the Seller shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Seller unless the
Independent Member (as defined in the operating agreement of the Seller) shall
approve the taking of such action in writing before the taking of such action,
(ii) that the provisions described in clause (i) cannot be amended without the
prior written consent of the Independent Member and (iii) the provisions
described in clauses (i) and (ii) may not be amended without the prior written
consent of the Agent;
1.8 Section 3(m) of Exhibit IV of the Agreement is hereby amended by deleting
the word “and” where it appears following the semi-colon at the conclusion
thereof.
1.9 Section 3(n) of Exhibit IV of the Agreement is hereby amended by replacing
the punctuation mark “.” at the conclusion thereof with “; and”.
1.10 Section 3 of Exhibit IV of the Agreement is hereby amended to add the
following as clause (o) immediately after clause (n) thereof:
(o) At all times that this Agreement is in effect, the Seller will provide for
not less than ten (10) Business Days’ prior written notice to the Administrator
of any removal, replacement or appointment of any director that is to serve as
an Independent Director of the Independent Member, such notice to include the
identity of the proposed replacement Independent Director, together with a
certification that such replacement satisfies the requirements for an
Independent Director set forth in this Agreement and the limited liability
company agreement of the Seller.
1.11 Clause (k) of Exhibit V of the Receivables Purchase Agreement is hereby
amended by replacing the punctuation mark “.” at the conclusion thereof with “;
or”.
1.12 Exhibit V of the Receivables Purchase Agreement is hereby amended to add
the following as clause (l) immediately after clause (k) thereof:
(l) (i) the Seller shall fail to perform or observe any covenant or agreement
set forth in Sections 3(c) or 3(o) of Exhibit IV or (ii) any Person shall be
appointed or replaced as an Independent Director of the Seller without prior
written consent of the Administrator.
SECTION 2. Conditions to Effectiveness.
This Amendment shall become effective as of the date hereof, provided that the
Facility Termination Date or a Termination Event or Unmatured Termination Event
has not occurred and subject to the condition precedent that the Administrator
shall have received the following, each duly executed and dated as of the date
hereof (or such other date satisfactory to the Administrator), in form and
substance satisfactory to the Administrator:
(a) counterparts of this Amendment (whether by facsimile or otherwise) executed
by each of the parties hereto; and

 

-3-



--------------------------------------------------------------------------------



 



(b) such other documents and instruments as the Administrator may reasonably
request.
SECTION 3. Representations and Warranties; Covenants.
Each of the Seller, the Servicer and each Sub-Servicer, as applicable, hereby
represents and warrants to the Issuer and the Administrator as follows:
(a) Representations and Warranties. The representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b) Enforceability. The execution and delivery by each of the Seller, the
Servicer and each Sub-Servicer of this Amendment, and the performance of each of
its obligations under this Amendment and the Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts. This Amendment and the Agreement, as
amended hereby, are each of the Seller’s, the Servicer’s and each Sub-Servicer’s
valid and legally binding obligations, enforceable in accordance with its terms.
(c) No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.
SECTION 4. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby. This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.
SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
SECTION 6. Governing Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY

 

-4-



--------------------------------------------------------------------------------



 



DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
SECTION 7. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
SECTION 8. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
[SIGNATURE PAGES TO FOLLOW]

 

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                  CSS FUNDING LLC
 
                By:   /s/ Vincent A. Paccapaniccia          
 
      Name:   Vincent A. Paccapaniccia
 
           
 
      Title:   Vice President
 
           
 
                CSS INDUSTRIES, INC.
 
                By:   /s/ Vincent A. Paccapaniccia          
 
      Name:   Vincent A. Paccapaniccia
 
           
 
      Title:   Vice President — Finance
 
           

 

-6-



--------------------------------------------------------------------------------



 



                  BERWICK OFFRAY LLC     (f/k/a Berwick Industries LLC),     as
a Subservicer
 
                By:   /s/ Vincent A. Paccapaniccia          
 
      Name:   Vincent A. Paccapaniccia
 
           
 
      Title:   Vice President
 
           
 
                CLEO INC,     as a Subservicer
 
                By:   /s/ Vincent A. Paccapaniccia          
 
      Name:   Vincent A. Paccapaniccia
 
           
 
      Title:   Vice President
 
           
 
                LION RIBBON COMPANY, INC.,     as a Subservicer
 
                By:   /s/ Vincent A. Paccapaniccia          
 
      Name:   Vincent A. Paccapaniccia
 
           
 
      Title:   Vice President
 
           
 
                PAPER MAGIC GROUP, INC.     (f/k/a The Paper Magic Group, Inc.),
    as a Subservicer
 
                By:   /s/ Vincent A. Paccapaniccia          
 
      Name:   Vincent A. Paccapaniccia
 
           
 
      Title:   Vice President
 
           

 

-7-



--------------------------------------------------------------------------------



 



                  MARKET STREET FUNDING LLC
 
                By:   /s/ Doris J. Hearn          
 
      Name:   Doris J. Hearn
 
           
 
      Title:   Vice President
 
           

 

-8-



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,     as Administrator
 
                By:   /s/ Robyn A. Reeher          
 
      Name:   Robyn A. Reeher
 
           
 
      Title:   Vice President
 
           

 

-9-